Citation Nr: 1332088	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the left foot.

2.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder, not otherwise specified (NOS) with features of posttraumatic stress disorder (PTSD) and depression.
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to October 2007. 

This appeal arises before the Board of Veterans' Appeals (Board) from November 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the November 2008 rating decision, the RO, in part, granted service connection for an anxiety disorder, NOS with features of PTSD and depression at an initial 50 percent rating and granted service connection for plantar fasciitis of the left foot, effective November 1, 2007.

In the November 2009 rating decision, the RO continued the initial 50 percent rating for an anxiety disorder, NOS with features of PTSD and depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is concerned in the present case that the evidence of record is not sufficiently contemporaneous for rating purposes.  The Veteran was last examined in conjunction with the left foot disability in September 2009 and in conjunction with the psychiatric disability in June 2010, well over three years ago.  While the Veteran had very frequent treatment dated through August 2010, at the Minneapolis, Minnesota VA Medical Center (VAMC), there are no records dated subsequent to that.  Updated treatment records and new examinations are thus warranted prior to a final Board disposition of this appeal.

Accordingly, this case is REMANDED for the following action:

1.  Records from the Minneapolis VAMC, dated since August 2010, must be requested and added to the claims file.

2.  The Veteran must next be afforded a VA orthopedic or podiatric examination to address the symptoms and severity of her service-connected left foot disorder.  The examiner must review the claims file, including all relevant Virtual VA and Veterans Benefits Management System (VBMS) records, in conjunction with the examination.  The examination must address all current symptoms, with a description of any painful motion, functional loss due to pain, weakness, excess fatigability, or additional disability during flare-ups described.  All conclusions must be supported by a rationale in a typewritten report.

3.  The Veteran must also be afforded a VA psychiatric examination to address the symptoms and severity of her service-connected disability.  The examiner must review the claims file, including all relevant Virtual VA and Veterans Benefits Management System (VBMS) records, in conjunction with the examination.  The examination must address all current symptoms, with a Global Assessment of Functioning (GAF) score assigned in conjunction with the Axis I diagnosis or diagnoses.  The examiner must describe the GAF score in terms of occupational and social functioning.  All conclusions must be supported by a rationale in a typewritten report.

4.  After completing the above action, readjudicate the Veteran's claims.  If the claim remains denied, the Veteran and her representative should be issued an Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


